Citation Nr: 0824836	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, also claimed as secondary to a service-connected 
low back disability.

2.  Entitlement to service connection for a right knee 
disability, also claimed as secondary to a service-connected 
low back disability.

3.  Entitlement to service connection for cancer of the lymph 
nodes, also claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1971 to February 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's bilateral knee disabilities were incurred in or 
aggravated by his active service, are proximately due to any 
service-connected disability, or that any arthritis 
manifested to a compensable degree within one year following 
his separation from service.

2.  The competent medical evidence does not demonstrate that 
the veteran's cancer of the lymph nodes was incurred in or 
aggravated by his active service, or manifested to a 
compensable degree within one year following his separation 
from service, or is due to exposure to herbicides during his 
active service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2007).

2.  Service connection for a right knee disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 , 3.310(a) (2007).

3.  Service connection for cancer of the lymph nodes is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 Fed. Reg. 23353 (Apr. 30, 
2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2005 and December 2005, prior tot the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claim for service connection for a left and right knee 
disability was obtained in March 2006.  With respect to the 
veteran's claim for service connection for cancer of the 
lymph nodes, the Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2007).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  However, even if the 
veteran's disease is not subject to the presumption, he is 
not precluded from establishing direct service connection.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As an 
initial matter, the veteran contends that he has cancer of 
the lymph nodes, which is not a disease associated with 
exposure to herbicide agents.  Therefore, the presumption of 
service connection based on exposure to herbicide agents does 
not apply.

Certain chronic diseases, including arthritis and malignant 
tumors, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition such that there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).


Left and Right Knee Disabilities

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for left and right 
knee disabilities.

The veteran's service medical records, to include the 
November 1972 separation and LHR examination, are void of 
findings, complaints, symptoms, or diagnoses attributable to 
any left or right knee disability.

The veteran was afforded VA orthopedic examinations in May 
1973, May 1975, May 1976, and July 1982, which all reflect 
normal examinations of both knees.  In July 1982, he was able 
to do a deep knee bend and come to an erect position without 
assistance.

VA medical records dated in March 2005 reflect complaints of 
chronic low back pain without any history of leg weakness or 
loss of sphincter control, recent injury, or other 
complaints.  On examination, his gait was normal and he was 
able to walk on heels and toes.  Additional records reflect 
complaints of low back pain which radiated to the buttocks 
and down to the lower legs with numbness.  A November 2005 
report reflects that he had no knee-related complaints.  In 
January 2006, he complained of knee pains which were 
diagnosed as mild crepitus of DJD (degenerative joint 
disease).

The veteran underwent a VA joints examination in March 2006.  
He presented with a history of knee pain since 1987 which he 
described as three out of ten on the pain scale at rest and 
at a seven with activity.  There was no swelling.  He did not 
have any falling.  His knees were aggravated by prolonged 
standing, walking, and ascending and descending stairs.  He 
did not wear any kind of brace on his knees.  On examination, 
range of motion of both knees was to 130 degrees.  There was 
no fluid, tenderness, slight crepitus with flexion, and no 
laxity.  The impression was chronic bilateral knee strain, 
moderate symptoms, and minimal disability.  The examiner 
noted that while the veteran complained of bilateral knee 
pain, he did not use any assistive device, the joints were 
not painful on motion, and that there was no additional 
limitation on repetitive use or during flare-ups.  There was 
no instability of the knees.  The examiner indicated that the 
veteran's symptoms of chronic bilateral knee strain began in 
approximately 1987, fourteen years after separation from 
service.  He opined that it is not likely that the veteran's 
bilateral knee disability is secondary to his service-
connected low back strain.  In March 2006, the veteran 
underwent a VA spine examination during which his gait was 
normal and he could walk on his heels and his toes.  
Neurological findings were normal.

The veteran's post-service medical records are negative for 
any diagnosed bilateral knee disability or arthritis within 
one year of separation from active duty.  In fact, the post-
service medical records are negative for a diagnosed 
bilateral knee disability until many years after separation.  
A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the veteran now suffers from a bilateral knee 
disability, the evidence does not show that the current 
bilateral knee disability was incurred in or aggravated by 
service.  Furthermore, the record includes a competent VA 
medical opinion that the veteran's bilateral knee disability 
is not related to his service-connected low back disability.  
In the absence of competent medical evidence linking any 
current bilateral knee disability to service, service 
connection must be denied.  In fact, the competent medical 
evidence includes an opinion that the veteran's knee 
disabilities are not likely related to the service-connected 
back disability.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
bilateral knee disability began during, or is a result of, 
his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's bilateral 
knee disability was incurred in or aggravated by service, or 
that any arthritis manifested to a compensable degree within 
one year following the veteran's separation from service.  
Furthermore, the competent medical evidence does not show 
that the veteran has a bilateral knee disability that is the 
result of his service-connected low back disability.  
Therefore, service connection for knee disabilities must be 
denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Cancer of the Lymph Nodes

The veteran's service medical records are void findings, 
complaints, symptoms, or a diagnosis attributable to cancer 
of the lymph nodes.

VA medical records dated in September 2005 reflects that a 
right neck mass was first noted in January 2005.  A November 
2005 report indicates that a CT scan of the neck done in 
August 2005 revealed enlarged lymph nodes in the right side 
of the neck, which likely represented metastasis.  In 
December 2005, pathology revealed a squamous cell carcinoma 
for which the veteran underwent right neck dissection.  It 
was noted that his family history was strongly positive for 
cancer.  The impression was stage Tx, N2, M0 squamous cell 
carcinoma of the right neck status post neck dissection.  In 
January 2006, his condition was stabled and was diagnosed as 
status-post neck cancer.

The veteran's post-service medical records are negative for 
any diagnosis of cancer of the lymph nodes within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for a diagnosis of cancer until 
many years after separation.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence shows that the veteran 
now suffers from cancer of the lymph nodes, the evidence does 
not show that the current cancer was incurred in or 
aggravated during service.  Furthermore, there is no 
competent medical opinion that relates cancer of the lymph 
nodes to active duty.  In the absence of competent medical 
evidence linking any current cancer of the lymph nodes to 
service, service connection must be denied.  In addition, the 
competent medical evidence does not show that the veteran has 
been diagnosed with a disease that is presumed to be the 
result of exposure to herbicides.  38 C.F.R. §§ 
3.307(a)(6)(ii); 3.309(e).  In addition, there is no 
competent evidence of record otherwise linking the veteran's 
cancer of the lymph nodes to herbicide exposure.  In the 
absence of competent medical evidence linking any current 
cancer of the lymph nodes to service, service connection must 
be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
cancer of the lymph nodes began during, or is a result of, 
his service or any exposure to herbicides.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that cancer of the lymph nodes was incurred in or 
aggravated by service, manifested to a compensable degree 
within one year following the veteran's separation from 
service, or is the result of exposure to herbicides.  
Therefore, service connection for a cancer of the lymph 
nodes, also claimed as due to herbicide exposure, is denied.


ORDER

Service connection for a left knee disability, also claimed 
as secondary to a service-connected low back disability, is 
denied.

Service connection for a right knee disability, also claimed 
as secondary to a service-connected low back disability, is 
denied.

Service connection for cancer of the lymph nodes, also 
claimed as due to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


